DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metsch et al. (US PG Pub No. US 2018/0027060 A1) in view of Cencini et al. (US PG Pub No. US 2017/0264493 A1).

Regarding claim 1, Metsch teaches a computer-implemented method, comprising: 
receiving a request to schedule a new software process ([0002]; wherein a workload or process is to be executed on behalf of customers); 
retrieving description data associated with the new software process, the description data comprising a reference to a process type of the new software process ([0046-47]); 
requesting a workload resource prediction for the new software process; receiving the workload resource prediction for the new software process based on the description data, the workload resource prediction indicating an expected memory and processor usage to execute the new software process ([0025], wherein resource usage for different types of workloads is predicted based on past resource usage, and resources include processor and memory); 
analyzing a landscape directory to determine a computing host in a managed landscape on which to load the new software process ([0047], wherein the orchestration determines resources, i.e. computing hosts, to be allocated to a managed node for executing the workload); and 
executing the new software process on the computing host ([0049]). 
Metsch does not explicitly teach that the computing host being determined based on processing capabilities of hosts relative to ongoing workloads within the managed landscape to execute the new software process according to the workload resource prediction in parallel with compatible ongoing memory and processor usage of coexisting workloads without degradation of process execution performance, the compatible ongoing memory and processor usage of the coexisting workloads being identified based on the expected memory and processor usage to execute the new software process relative to a memory and processor usage capability of the computing host. 
Cencini teaches a method for distributing workloads to different data centers ([0214]). Cencini teaches predicting processor and memory utilization for a given task to obtain cost data for executing the workload in different data centers ([0219]). Cencini further teaches logical telemetry data including current processor and memory utilization for each computer device or node is reported to the computer-cluster manager ([0201], it is inherent that ongoing workloads exist to consume processor and memory resources such that they are reported).  Cencini teaches distributing workloads using the cost data and the telemetry data without degradation of process execution performance (Fig 11). It would have been obvious to one of ordinary skill in the art to allocate a host using the workload resource prediction in parallel with compatible ongoing memory and processor usage of coexisting workloads without degradation of process execution performance. One would be motivated by the desire to optimize scheduling based on factors that affect cost of delivery as taught by Cencini ([0024]).

Regarding claim 7, Metsch teaches updating a load monitor with data associated with the new software process; and continuously monitoring the new software process in the managed landscape. ([0059], wherein the model for the workload profile is continuously updated).

Regarding claims 8 and 14-15, they are the computer readable medium and system claims of claims 1 and 7 above. Therefore, they are rejected for the same reasons as claims 1 and 7 above. 


Claims 2-6, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metsch et al. (US PG Pub No. US 2018/0027060 A1) in view of Cencini et al. (US PG Pub No. US 2017/0264493 A1), further in view of Agarwal et al. (US PG Pub No. US 2015/0113539 A1)

Regarding claim 2, Metsch and Cencini do not teach further comprising, for a software process similar to the new software process and prior to receiving the request to schedule the new software process: reading resource usage data every time interval delta-t from a managed landscape; storing, as stored data, the resource usage data per process and the time interval delta-t into a load statistics database; and reading the stored data from the load statistics database. 
Agarwal teaches periodically collecting resource usage of processes executed on the distributed computing system to allow a data analysis of actual resource usage of processes in real time to discover more efficiently statistical patterns of resource usage on a per-process basis and an enhanced classification of processes into different process classes ([0034]; [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to collect resource usage for a software process similar to the new software process. One would be motivated by the desire to discover more efficiently statistical patterns of resource usage as taught by Agarwal.

Regarding claim 3, Metsch teaches generating a workload profile; writing the workload profile to the load statistics database; and using the workload profile to schedule the new software process in the managed landscape ([0059]). 

Regarding claim 4 Metsch teaches training a machine-learning prediction model to predict workload consumption for the new software process ([0045], wherein machine-learning techniques are used in conjunction with managing allocation of virtual computing resources).

Regarding claim 5, Metsch does not teach continuously updating the machine-learning prediction model using data from the load statistics database. 
However, it is old and well known to continuously update a neural network using up-to-date or more recent training data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to continuously updating the machine-learning prediction model using data from the load statistics database. One would be motivated to increase the accuracy of the machine learning model. 

Regarding claim 6, Agarwal teaches calculating an average, maximum, and standard deviation of the resource usage data; and storing the average, maximum, and standard deviation of the resource usage data into the load statistics database ([0064]; [0092]).

Regarding claims 9-13 and 16-20, they are the computer readable medium and system claims of claims 2-6 above. Therefore, they are rejected for the same reasons as claims 2-6 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195